ALLREAD, J.
Solomon Peskind and Benjamin Karp were tried in Cuyahoga Common Pleas under section 12472 GC., charged with Converting assets of the Municipal Sav. & Loan Assn., with intent to defraud said company. The court stated in his charge that the jury may consider that the acts themselves carry with them the intent to defraud and that intent need not be proven. Peskind and Karp excepted-to this charge and prosecuted error. The court of appeals held:
1. While section 12472 GC. does not specifically provide that intent to defraud is one of the elements of the crime, Ohio Supreme Court in 91 OS. 132 held that such intent is a necessary element.
2. The charge of the court eliminating the intent from consideration of the jury is therefor erroneous.
Judgment reversed and cause remanded for new trial.